UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1028



DONNA GAZELLE; HARRY GAZELLE,

                                              Plaintiffs - Appellants,

          versus


LEO DEROBERTIS,    JR.;   DICK   SIMON   TRUCKING,
INCORPORATED,

                                               Defendants - Appellees,

          and


JOHN M. MCNEIL, JR.; SIMON TRANSPORTATION SER-
VICES, INCORPORATED,

                                                            Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-98-336-1)


Submitted:   June 20, 2001                     Decided:   July 19, 2001


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Thomas R. Wolf, REMINGER & REMINGER CO., L.P.A., Cleveland, Ohio,
for Appellants.   David L. Yaussy, Brian R. Swiger, ROBINSON &
MCELWEE, P.L.L.C., Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donna and Harry Gazelle appeal the district court judgment

enforcing a settlement agreement.    We have reviewed the record and

the district court’s memorandum opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Gazelle v. DeRobertis, No. CA-98-336-1 (S.D.W. Va. Nov.

11, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately addressed in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2